DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Status of the Claims
Claims 9 and 21 are canceled.  Claim 22 is added no new matter.  Claims 1-8, 10-20, and 22 are present for examination.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2017/0271581) in view of Liao (US 2014/0166961).
	Claim 1, Seong discloses (Figs. 11B-19B)  a method for forming an integrated circuit comprising a memory cell, the method comprising: 	forming a lower conductive layer (Fig. 11B, 1310a, lower electrode layer, Para [0141]) on (1310a on 1100)  a substrate (1100, substrate, Para [0137]); 	forming a data storage layer (Fig. 11B, 1340a, data storage layer, Para [0142]) overlying the lower conductive layer (1340a overlies 1310a); 	forming an upper conductive layer (Fig. 11B, 1350a, third lower electrode, Para [0142]) overlying the data storage layer (1350a overlies 1340a); 	patterning the upper conductive layer, the data storage layer, and the lower conductive layer to respectively form an upper electrode, a data storage element, and a lower electrode stacked on the substrate (Fig. 12B, 1310a/1340a/1350a are patterned to form 1310b/1340b/1350b on 1100, Para [0157]), and 	performing an etch into the lower electrode to laterally recess electrode sidewalls of the lower electrode respectively relative to neighboring ones of the storage sidewalls (Fig. 13B, 1310b is etched to recess sidewalls relative to sidewalls of 1340b, Para [0162]), wherein the etch is performed after completing the patterning (Fig. 13B occurs after Fig. 12B).
	Seong does not explicitly disclose wherein the patterning forms sidewall defects that are in storage sidewalls of the data storage element and that are directly over the lower electrode.	However, Liao discloses (Fig. 8) patterning a data storage element (801, resistive material layer, Para [0032]) forms sidewall defects that are in storage sidewalls of the data storage element (Para [0034], 801 has sidewall defects from etching) and that are directly over (sidewalls of 801 are directly over 803) a lower electrode (803, bottom electrode, Para [0032]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date that the sidewalls of the data storage would have defects as it is a result of the etching process (Liao, Para [0034]).	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seong (US 2017/0271581)  in view of Liao (US 2014/0166961) in further view of Reimer (US 2013/0126984).		Claim 5, Seong in view of Liao discloses the method according to claim 1.	Seong discloses wherein the lower electrode comprises titanium nitride (1310a may be titanium nitride, Para [0143]).	Seong in view of Liao does not explicitly disclose wherein the etch comprises applying a hydrogen peroxide solution to the lower electrode to laterally recess the electrode sidewalls.	However, Reimer discloses etching a titanium nitride layer with hydrogen peroxide (Para [0016], [0028]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the titanium nitride material with a hydrogen peroxide etchant as it can result in superior adhesion (Reimer, Para [0028]).	
	
Allowable Subject Matter
Claims 2-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record
Regarding Claim 10 (from which claims 11-15 depend), recessing the electrode sidewall laterally relative to the dielectric sidewall after the forming of the memory cell.
Regarding Claim 16 (from which claims 17-20 depend), wet etching the lower electrode to offset a lower electrode sidewall of the lower electrode from a metal oxide sidewall of the metal oxide element.7
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yang (US 2019/0074440) discloses bottom electrodes that are coplanar with switching dielectric (Para [0015]).) discloses resistive memory layer which is recessed relative to the electrodes (Col. 11, lines: 1-16).	Sung (US 2016/0365513) discloses (Fig. 3) a substrate 104 with embedded conductive plug 102 for MRAM structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                           /ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        


/G.G.R/Examiner, Art Unit 2819